THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account H LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III B Share American Legacy® III C Share American Legacy® III View As of October 30, 2015, the following contracts are not available for new sales: · American Legacy® III B Share · American Legacy® III C Share · American Legacy® III View This supplement is for informational purposes and is not applicable to existing contract owners.
